WiNBORNE, J.
Defendants base their defense to this action of plaintiff upon the theory that the cow in question, having been sold at a public livestock market, regulated by statute, under the circumstances detailed by the stipulated facts, was sold for immediate slaughter, and for human consumption, G.S. 106-409, and, that, hence, a sale so conducted under such circumstances created an implied warranty by plaintiff, the seller, that the cow was fit for the purpose. There is no suggestion of intentional wrongdoing on the part of any of the parties to the action. Apparently, the condition of the cow was a latent defect, — -not subject to detection by observation or superficial examination.
In this connection this Court held in the case of McConnell v. Jones, 228 N.C. 218, 44 S.E. 2d 876, in opinion by Devin, J., now Chief Justice, that “Although, under the maxim of the common law caveat emptor, there is no implied warranty as to quality in the sale of personal property, the seller is nevertheless held to the duty of furnishing property in compliance with the contract, and such as shall be capable of being used for the purpose intended.” Supporting decisions of this Court are cited.
And in Davis v. Radford, 233 N.C. 283, 63 S.E. 2d 822, 24 A.L.R. 2d 906, Devin, J., again writing, it is said that “A person who sells an article for use in connection with food for human consumption is held in law to have impliedly warranted that it is wholesome, and fit for that purpose.”
This is therefore the basic question: Are the facts stipulated sufficient to support finding that the cow was sold for immediate slaughter ? When read in connection with the provisions of the statute pertaining to public livestock markets, Article 35 of Chapter 106 of the General Statutes, particularly G.S. 106-409, the facts appear to be sufficient.
*745It is agreed that in North Carolina a public livestock market, such as that on wbicb the cow in question was sold, is regulated by the public livestock statute. And in Section 106-409, as amended by 1949 Session Laws, Chapter 997, Sec. 2, it is provided that: “No cattle except those for immediate slaughter shall be removed from any public livestock market unless they are accompanied by a health certificate issued by a qualified veterinarian, said veterinarian to be approved by the commissioner of agriculture, showing that such animals are apparently healthy and come directly from a herd all of which animals in the herd have passed a negative test for Bang’s disease within twelve months prior to the date of sale, or that said animal or animals have passed a satisfactory test for Bang’s disease made within thirty days prior to sale and such other tests and vaccinations as the commissioner of agriculture may require. Every such animal shall be identified by an approved numbered ear tag and description.”
Moreover, this section of the statute also provides that: “All cattle removed from any public livestock market for immediate slaughter shall be identified in an approved manner and the person removing same shall sign a form in duplicate showing number of cattle, their description, where same are to be slaughtered or resold for slaughter. Said cattle shall be resold only to a recognized slaughter plant or the agent of same, or to a person, firm or corporation that handles cattle for immediate slaughter only, and said cattle shall be used for immediate slaughter only. No market operator shall allow the removal of any cattle from a market in violation of this section.”
It may be inferred that the requirements of the statute were observed, and complied with. Too, the plaintiff and the purchaser had traded on this particular livestock market for several years, and were experienced livestock men. And it may also be inferred that when the cow was offered for sale, unaccompanied by a health certificate, required by the statute, she was offered for sale for immediate slaughter. Furthermore, this inference is supported by the form signed by the purchaser, as required by the statute, and by the fact that the cow was actually slaughtered the next day. Indeed, in S. v. Lovelace, 228 N.C. 186, 45 S.E. 2d 48, Seawell, J., referring to Bang’s disease among cattle in interstate commerce, pertinently stated: “Where there is no health certificate the regulation recognizes but one stage in the traffic, — from the importer to the slaughter pen.”
Due consideration has been given to all authorities cited by appellant, and they are found to be distinguishable from case in hand.
The judgment below is
Affirmed.